DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (U.S. PGPub. 2014/0075067), hereinafter Mullins, in view of Carpenter et al. (U.S. PGPub. 2011/0126005), hereinafter Carpenter. 

	Regarding claim 1, Mullins teaches A computing device comprising:
	a processor having a plurality of pins that are electrically coupled to a plurality of pins of a connector (Mullins, Fig. 3, see “302”, “304”, where “302” depicts an electronic device comprising a processor (340) having a plurality of pins that are electrically coupled to a plurality of pins of a connector (304), where “304” depicts a connector) (Mullins, Paragraph [0059], see “…Electronic device 302 can be a PC, a PDA, a mobile computing device, a media player…or the like. Device 302 may include a microcontroller 312 that, in some embodiments is a hardware-implemented state machine, and a connector 304 that is coupled to microcontroller 312”, where “Electronic device 302” is being read as the computing device);
	a memory device storing a state table that maps the plurality of pins of the connector to a plurality of connection types (Mullins, Fig. 3, see “330”, “312”, “304”, where “330” depicts communication circuitry such as UART, USB, JTAG, audio/video, and/or other communication circuitry, where “312” depicts a microcontroller with a plurality of switches, where “304” depicts a connector comprising a plurality of pins, and where the plurality of pins of the connector (304) are mapped to a plurality of connection types (UART, USB, JTAG, Audio Bus, Other), due to the switches of the microcontroller being controlled based on the communication circuitry (connection type) selected for communication and the microcontroller includes memory used to store the data that it’s been programmed to carry out, in this case, the microcontrollers’ switches are associated with the state table that maps the plurality of pins of the connector to the plurality of connection types);
	wherein the processor is configured to implement a control logic that includes an authentication module configured to (Mullins, FIG. 3, see “320”, which depicts an ID Bus Circuitry, where “ID Bus Circuitry” is being read as comprising an authentication module, due to the disclosure in Mullins utilizing the ID Bus Circuitry to send and receive signals for authentication purposes) (Mullins, Paragraph [0137], see “Circuits, logic modules, processors, and/or other components can be described herein as being “configured” to perform various operations…”):
		perform an authentication process for at least one connection type to determine whether an authenticated device configured for the at least one connection type is coupled to the connector at least in part by (Mullins, Paragraph [0061], see “…Each switch may be used to configure one or more associated contacts to carry one of many available signals…each switch may be coupled to different types of communication circuitry…The switches can then switch between the different circuitry such that the pin coupled to the switch is connected to the selected circuitry”) (Mullins, Paragraph [0077], see “…when connector 304 is physically mated with connector 306, electronic device 302 may initially send a command sequence to the accessory. The command sequence may be stored in ID bus circuitry 320 and sent via one of ACC.sub.—1 and ACC.sub.—2 pins, or, may be stored in other circuitry of electronic device 302 and sent via one of PIN.sub.—1 through PIN_N. Upon receiving (and, in some embodiments, authenticating) the command sequence, the accessory may provide a response sequence including the configuration information and/or other information…”, where “Upon receiving (and, in some embodiments, authenticating) the command sequence…” is being read as performing an authentication process for at least one connection type (due to the command sequence being sent to the associated pins of connector 304 based on the connection type)) (Mullins, Paragraph [0102], see “AU bits 545 indicate whether the accessory supports authentication commands from a host device, where authentication commands may be commands used to authenticate the accessory”, where “AU bits 545 indicate whether the accessory supports authentication commands from a host device” is being read as performing an authentication process for at least one connection type to determine whether an authenticated device configured for the at least one connection type is coupled to the connector):
			sending an authentication signal to one or more of the plurality of pins of the connector mapped to the at least one connection type (Mullins, Paragraph [0077], see “…electronic device 302 may initially send a command sequence to the accessory. The command sequence may be stored in ID bus circuitry 320…and sent via one of PIN.sub.—1 through PIN_N. Upon receiving (and, in some embodiments, authenticating) the command sequence…”, where “command sequence” is being read as an authentication signal, which is sent to one or more of the plurality of pins of the connector (PIN.sub.—1 through PIN_N) mapped to the at least one connection type (i.e., the command sequence is sent to the associated PIN of the connector based on the selected connection type from the host); and
			receiving an expected authentication signal response on one or more of the plurality of pins of the connector mapped to the at least one connection type (Mullins, Paragraph [0081], see “Upon mating connectors 304 and 306, ID bus circuitry 320 sends a command over the ACC.sub.—1 contact, e.g., using ID bus circuitry 320. ID bus circuitry 320 then “listens” for a specific, expected response to the command on the ACC.sub.—1 contact”) (Mullins, Paragraph [0088], see “Once the ID module receives command sequence 400, it may send a response sequence 420 as illustrated in FIG. 4B. Response sequence 420 may include a command response 422. Command response 422 may be a predetermined response for command 404…Command response 422, like command sequence 400, may be 8 to 16 bits long, and may be a unique sequence of bits provided in response to each different type of command”, where “Command response 422” is being read as comprising an expected authentication signal on one or more of the plurality of pins of the connector mapped to the at least one connection type (since the command sequence is initially sent to the specific connector pin based on the connection type, the expected response is based on the plurality of pins of the connector mapped to the at least one connection type), which is received by the microcontroller); 
		
	Mullins does not teach the following limitation(s) as taught by Carpenter: based at least on determining that the authentication device configured for the at least one connection type is coupled to the connector, enable signal transmission between the processor and one or more of the plurality of pins of the connector mapped to the at least one connection type (Carpenter, Paragraph [0010], see “The host device can request that a connected accessory device be authenticated before connector functions are enabled…”) (Carpenter, Paragraph [0044], see “…The host connector function store 230 stores one or more functions supported by the host connector. Thus, the function store 230 stores a plurality of possible pin configurations that can be dynamically applied to the connector 220 for on the fly pin configurations. The host controller 210 can reference the host connector function store 230 when determining which host connector and accessory connector functions to enable. A function can specify, for example, an interface supported by the host connector (HDMI, DisplayPort, PCI-Express, etc.) and can include a mapping of connector pins to interface pins…the host controller 210 can select which connector functions can be enabled in a host-accessory connection…”, where “the host controller 210 can select which connector functions can be enabled in a host-accessory connection” is analogous to based at least on determining that the authentication device configured for the at least one connection type is coupled to the connector (due to the host device configuring the accessory device (authentication device)) (Carpenter, Paragraph [0049], see “…enabling the selected connector functions comprises, for each of the pins to be configured, configuring the host device such that one of a plurality of host device pin controllers controls (i.e., transmits and receives signals from) the pin…”, where “enabling the selected connector functions” is analogous to enabling signal transmission between the processor (host device) and one or more of the plurality of pins of the connector mapped to the at least one connection type (for each of the pins to be configured)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, by implementing techniques for dynamic configuration of connectors for system-level communications, comprising of enabling signal transmission between the processor and one or more of the plurality of pins of the connector mapped to the at least one connection type based on determining that the authentication device is coupled to the connector, disclosed of Carpenter. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of enabling signal transmission between the processor and one or more of the plurality of pins of the connector mapped to the at least one connection type based on determining that the authentication device is coupled to the connector. This allows for better security management by enabling signal transmission between a device and a plurality of pins of the connector connected to an accessory device subsequent to receiving an expected authentication signal response. In cases where a third-party accessory is connected to a device and the third-party accessory fails to provide a correct authentication response, the device will not be in danger of being compromised due to the techniques not enabling signal transmission between the device and accessory when the accessory is deemed not-authentic. Carpenter is deemed as analogous art due to the art disclosing techniques for enabling signal transmission between a processor (device) and one or more of the plurality of pins of a connector mapped to a specific connection type (Carpenter, Paragraphs [0044] and [0049]). 

	Regarding claim 5, Mullins as modified by Carpenter teaches The computing device of claim 1, further comprising a plurality of intermediate circuit elements located between the plurality of pins of the processor and the plurality of pins of the connector that enable or disable signal transmission between the plurality of pins of the processor and the plurality of pins of the connector (Mullins, Fig. 3, see “340”, “316”, “318”, “322”, where “340” is being read as the processor, where “316” and “318” are being read as the intermediate circuit elements located between the plurality of pins of the processor and the plurality of pins of the connector, where “322” is being read as the plurality of pins of the connector, and where the intermediate circuit elements located between the plurality of pins of the processor and the plurality of pins of the connector (i.e., switches) are configured to enable or disable signal transmission between the processor and the connector based on whether the switches are in an active or deactivated state) (Mullins, Paragraph [0061], see “…switches 1-N may configure these contacts to perform one of several functions…Each switch may be used to configure one or more associated contacts to carry one of many available signals…each switch may be coupled to different types of communication circuitry. For example, switch 1 may be coupled to UART, USB, and JTAG circuitry, while switch 2 may be coupled to USB, audio, and other communication circuitry…The switches can then switch between the different circuitry such that the pin coupled to the switch is connected to the selected circuitry”, where “The switches can then switch between the different circuitry such that the pin coupled to the switch is connected to the selected circuitry” is being read as switches (intermediate circuit elements) enabling or disabling signal transmission between the plurality of the pins of the processor and the plurality of the pins of the connector based on the connection type). 

	Regarding claim 6, Mullins as modified by Carpenter teaches The computing device of claim 1, wherein the authentication signal and the expected authentication signal response are signals selected from the group consisting of a voltage, a sequence or pattern of pins of the connector, a rolling signal, a timing between events, a cryptographic cypher, a cryptographic code, and a blockchain event (Mullins, Paragraph [0061], see “…Each switch may be used to configure one or more associated contacts to carry one of many available signals…each switch may be coupled to different types of communication circuitry. For example, switch 1 may be coupled to UART, USB, and JTAG circuitry, while switch 2 may be coupled to USB, audio, and other communication circuitry…The switches can then switch between the different circuitry such that the pin coupled to the switch is connected to the selected circuitry”, where “each switch may be coupled to different types of communication circuitry” is being read as the authentication signal and the expected authentication signal response are signals selected from a sequence or pattern of pins of the connector, due to depending on which communication circuitry (connection type) is selected, a respective authentication signal and response is sent to a corresponding PIN of the connector). 

	Regarding claim 10, Mullins teaches A method comprising:
	at a computing device comprising a processor having a plurality of pins that are electrically coupled to a plurality of pins of a connector (Mullins, Fig. 3, see “302”, “304”, where “302” depicts an electronic device comprising a processor (340) having a plurality of pins that are electrically coupled to a plurality of pins of a connector (304), where “304” depicts a connector) (Mullins, Paragraph [0059], see “…Electronic device 302 can be a PC, a PDA, a mobile computing device, a media player…or the like. Device 302 may include a microcontroller 312 that, in some embodiments is a hardware-implemented state machine, and a connector 304 that is coupled to microcontroller 312”, where “Electronic device 302” is being read as the computing device):
		storing a state table that maps the plurality of pins of the connector to a plurality of connection types (Mullins, Fig. 3, see “330”, “312”, “304”, where “330” depicts communication circuitry such as UART, USB, JTAG, audio/video, and/or other communication circuitry, where “312” depicts a microcontroller with a plurality of switches, where “304” depicts a connector comprising a plurality of pins, and where the plurality of pins of the connector (304) are mapped to a plurality of connection types (UART, USB, JTAG, Audio Bus, Other), due to the switches of the microcontroller being controlled based on the communication circuitry (connection type) selected for communication and the microcontroller includes memory used to store the data that it’s been programmed to carry out, in this case, the microcontrollers’ switches are associated with the state table that maps the plurality of pins of the connector to the plurality of connection types);
		performing an authentication process for at least one connection type to determine whether an authenticated device configured for the at least one connection type is coupled to the connector at least in part by (Mullins, Paragraph [0061], see “…Each switch may be used to configure one or more associated contacts to carry one of many available signals…each switch may be coupled to different types of communication circuitry…The switches can then switch between the different circuitry such that the pin coupled to the switch is connected to the selected circuitry”) (Mullins, Paragraph [0077], see “…when connector 304 is physically mated with connector 306, electronic device 302 may initially send a command sequence to the accessory. The command sequence may be stored in ID bus circuitry 320 and sent via one of ACC.sub.—1 and ACC.sub.—2 pins, or, may be stored in other circuitry of electronic device 302 and sent via one of PIN.sub.—1 through PIN_N. Upon receiving (and, in some embodiments, authenticating) the command sequence, the accessory may provide a response sequence including the configuration information and/or other information…”, where “Upon receiving (and, in some embodiments, authenticating) the command sequence…” is being read as performing an authentication process for at least one connection type (due to the command sequence being sent to the associated pins of connector 304 based on the connection type)) (Mullins, Paragraph [0102], see “AU bits 545 indicate whether the accessory supports authentication commands from a host device, where authentication commands may be commands used to authenticate the accessory”, where “AU bits 545 indicate whether the accessory supports authentication commands from a host device” is being read as performing an authentication process for at least one connection type to determine whether an authenticated device configured for the at least one connection type is coupled to the connector):
			sending an authentication signal to one or more of the plurality of pins of the connector mapped to the at least one connection type (Mullins, Paragraph [0077], see “…electronic device 302 may initially send a command sequence to the accessory. The command sequence may be stored in ID bus circuitry 320…and sent via one of PIN.sub.—1 through PIN_N. Upon receiving (and, in some embodiments, authenticating) the command sequence…”, where “command sequence” is being read as an authentication signal, which is sent to one or more of the plurality of pins of the connector (PIN.sub.—1 through PIN_N) mapped to the at least one connection type (i.e., the command sequence is sent to the associated PIN of the connector based on the selected connection type from the host); and
			receiving an expected authentication signal response on one or more of the plurality of pins of the connector mapped to the at least one connection type (Mullins, Paragraph [0081], see “Upon mating connectors 304 and 306, ID bus circuitry 320 sends a command over the ACC.sub.—1 contact, e.g., using ID bus circuitry 320. ID bus circuitry 320 then “listens” for a specific, expected response to the command on the ACC.sub.—1 contact”) (Mullins, Paragraph [0088], see “Once the ID module receives command sequence 400, it may send a response sequence 420 as illustrated in FIG. 4B. Response sequence 420 may include a command response 422. Command response 422 may be a predetermined response for command 404…Command response 422, like command sequence 400, may be 8 to 16 bits long, and may be a unique sequence of bits provided in response to each different type of command”, where “Command response 422” is being read as comprising an expected authentication signal on one or more of the plurality of pins of the connector mapped to the at least one connection type (since the command sequence is initially sent to the specific connector pin based on the connection type, the expected response is based on the plurality of pins of the connector mapped to the at least one connection type), which is received by the microcontroller); 
		
	Mullins does not teach the following limitation(s) as taught by Carpenter: based at least on determining that the authenticated device configured for the at least one connection type is coupled to the connector, enabling signal transmission between the processor and one or more of the plurality of pins of the connector mapped to the at least one connection type (Carpenter, Paragraph [0010], see “The host device can request that a connected accessory device be authenticated before connector functions are enabled…”) (Carpenter, Paragraph [0044], see “…The host connector function store 230 stores one or more functions supported by the host connector. Thus, the function store 230 stores a plurality of possible pin configurations that can be dynamically applied to the connector 220 for on the fly pin configurations. The host controller 210 can reference the host connector function store 230 when determining which host connector and accessory connector functions to enable. A function can specify, for example, an interface supported by the host connector (HDMI, DisplayPort, PCI-Express, etc.) and can include a mapping of connector pins to interface pins…the host controller 210 can select which connector functions can be enabled in a host-accessory connection…”, where “the host controller 210 can select which connector functions can be enabled in a host-accessory connection” is analogous to based at least on determining that the authentication device configured for the at least one connection type is coupled to the connector (due to the host device configuring the accessory device (authentication device)) (Carpenter, Paragraph [0049], see “…enabling the selected connector functions comprises, for each of the pins to be configured, configuring the host device such that one of a plurality of host device pin controllers controls (i.e., transmits and receives signals from) the pin…”, where “enabling the selected connector functions” is analogous to enabling signal transmission between the processor (host device) and one or more of the plurality of pins of the connector mapped to the at least one connection type (for each of the pins to be configured)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, by implementing techniques for dynamic configuration of connectors for system-level communications, comprising of enabling signal transmission between the processor and one or more of the plurality of pins of the connector mapped to the at least one connection type based on determining that the authentication device is coupled to the connector, disclosed of Carpenter. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of enabling signal transmission between the processor and one or more of the plurality of pins of the connector mapped to the at least one connection type based on determining that the authentication device is coupled to the connector. This allows for better security management by enabling signal transmission between a device and a plurality of pins of the connector connected to an accessory device subsequent to receiving an expected authentication signal response. In cases where a third-party accessory is connected to a device and the third-party accessory fails to provide a correct authentication response, the device will not be in danger of being compromised due to the techniques not enabling signal transmission between the device and accessory when the accessory is deemed not-authentic. Carpenter is deemed as analogous art due to the art disclosing techniques for enabling signal transmission between a processor (device) and one or more of the plurality of pins of a connector mapped to a specific connection type (Carpenter, Paragraphs [0044] and [0049]). 

	Regarding claim 14, Mullins as modified by Carpenter teaches The method of claim 10, wherein the computing device further includes a plurality of intermediate circuit elements located between the plurality of pins of the processor and the plurality of pins of the connector that enable or disable signal transmission between the plurality of pins of the processor and the plurality of pins of the connector (Mullins, Fig. 3, see “340”, “316”, “318”, “322”, where “340” is being read as the processor, where “316” and “318” are being read as the intermediate circuit elements located between the plurality of pins of the processor and the plurality of pins of the connector, where “322” is being read as the plurality of pins of the connector, and where the intermediate circuit elements located between the plurality of pins of the processor and the plurality of pins of the connector (i.e., switches) are configured to enable or disable signal transmission between the processor and the connector based on whether the switches are in an active or deactivated state) (Mullins, Paragraph [0061], see “…switches 1-N may configure these contacts to perform one of several functions…Each switch may be used to configure one or more associated contacts to carry one of many available signals…each switch may be coupled to different types of communication circuitry. For example, switch 1 may be coupled to UART, USB, and JTAG circuitry, while switch 2 may be coupled to USB, audio, and other communication circuitry…The switches can then switch between the different circuitry such that the pin coupled to the switch is connected to the selected circuitry”, where “The switches can then switch between the different circuitry such that the pin coupled to the switch is connected to the selected circuitry” is being read as switches (intermediate circuit elements) enabling or disabling signal transmission between the plurality of the pins of the processor and the plurality of the pins of the connector based on the connection type). 

Regarding claim 15, Mullins as modified by Carpenter teaches The method of claim 10, wherein the authentication signal and the expected authentication signal response are signals selected from the group consisting of a voltage, a sequence or pattern of pins of the connector, a rolling signal, a timing between events, a cryptographic cypher, a cryptographic code, and a blockchain event (Mullins, Paragraph [0061], see “…Each switch may be used to configure one or more associated contacts to carry one of many available signals…each switch may be coupled to different types of communication circuitry. For example, switch 1 may be coupled to UART, USB, and JTAG circuitry, while switch 2 may be coupled to USB, audio, and other communication circuitry…The switches can then switch between the different circuitry such that the pin coupled to the switch is connected to the selected circuitry”, where “each switch may be coupled to different types of communication circuitry” is being read as the authentication signal and the expected authentication signal response are signals selected from a sequence or pattern of pins of the connector, due to depending on which communication circuitry (connection type) is selected, a respective authentication signal and response is sent to a corresponding PIN of the connector).

Regarding claim 19, Mullins teaches A computing device comprising:
a processor having a plurality of pins that are electrically coupled to a plurality of pins of a connector (Mullins, Fig. 3, see “302”, “304”, where “302” depicts an electronic device comprising a processor (340) having a plurality of pins that are electrically coupled to a plurality of pins of a connector (304), where “304” depicts a connector) (Mullins, Paragraph [0059], see “…Electronic device 302 can be a PC, a PDA, a mobile computing device, a media player…or the like. Device 302 may include a microcontroller 312 that, in some embodiments is a hardware-implemented state machine, and a connector 304 that is coupled to microcontroller 312”, where “Electronic device 302” is being read as the computing device);
wherein the processor is configured to implement control logic that includes an authentication module configured to (Mullins, FIG. 3, see “320”, which depicts an ID Bus Circuitry, where “ID Bus Circuitry” is being read as comprising an authentication module, due to the disclosure in Mullins utilizing the ID Bus Circuitry to send and receive signals for authentication purposes) (Mullins, Paragraph [0137], see “Circuits, logic modules, processors, and/or other components can be described herein as being “configured” to perform various operations…”):
	perform an authentication process to determine whether an authenticated device is coupled to the connector at least in part by (Mullins, Paragraph [0061], see “…Each switch may be used to configure one or more associated contacts to carry one of many available signals…each switch may be coupled to different types of communication circuitry…The switches can then switch between the different circuitry such that the pin coupled to the switch is connected to the selected circuitry”) (Mullins, Paragraph [0077], see “…when connector 304 is physically mated with connector 306, electronic device 302 may initially send a command sequence to the accessory. The command sequence may be stored in ID bus circuitry 320 and sent via one of ACC.sub.—1 and ACC.sub.—2 pins, or, may be stored in other circuitry of electronic device 302 and sent via one of PIN.sub.—1 through PIN_N. Upon receiving (and, in some embodiments, authenticating) the command sequence, the accessory may provide a response sequence including the configuration information and/or other information…”, where “Upon receiving (and, in some embodiments, authenticating) the command sequence…” is being read as performing an authentication process for at least one connection type (due to the command sequence being sent to the associated pins of connector 304 based on the connection type)) (Mullins, Paragraph [0102], see “AU bits 545 indicate whether the accessory supports authentication commands from a host device, where authentication commands may be commands used to authenticate the accessory”, where “AU bits 545 indicate whether the accessory supports authentication commands from a host device” is being read as performing an authentication process for at least one connection type to determine whether an authenticated device configured for the at least one connection type is coupled to the connector):
		sending an authentication signal to more than one of the plurality of pins of the connector (Mullins, Paragraph [0081], see “Upon mating connectors 304 and 306, ID bus circuitry 320 sends a command over the ACC_1 contact, e.g., using ID bus circuitry 320. ID bus circuitry 320 then “listens” for a specific, expected response to the command on the ACC_1 contact…”, where “ACC_1” is being read as one of the plurality of pins of the connector, and where “ID bus circuitry 320 sends a command” is being read as sending an authentication signal) (Mullins, Paragraph [0082], see “If after a predetermined time ID bus circuitry 320 does not detect a response on the ACC_1 contact, ID bus circuitry 320 places ACC_1 contact into a high impedance state and re-sends the command via the ACC_2 contact…”, where “ACC_2” is being read as a second of a plurality of pins of the connector and where “ID bus circuitry 320 places ACC_1 contact into a high impedance state and re-sends the command via the ACC_2 contact” is being read as sending an authentication signal to more than one of the plurality of pins of the connector);
		receiving an expected authentication signal response on more than one of the plurality of pins of the connector (Mullins, Paragraph [0071], see “…ID bus circuitry 320 is coupled to contacts ACC_1 and ACC_2 and can monitor contacts ACC_1 and ACC_2 to detect the presence or absence of a particular or expected signal on either of the contacts. ID bus circuitry 320 can send a command sequence over any of the contacts ACC_1 and ACC_2 and detect a response sequence to the command sequence…”, where “ID bus circuitry 320…can monitor contacts ACC_1 and ACC_2 to detect the presence or absence of a particular or expected signal on either of the contacts” is being read as ID bus circuitry receiving an expected authentication signal response on more than one of the plurality of pins of the connector, due to either of the ACC_1 and ACC_2 contacts being able to send an expected authentication signal response. Mullins discloses an embodiment where the ID bus circuitry generates a command and sends it over the ACC_1 contact. Since the ACC_1 contact is not connected directly to the ID Module 308, the ID bus circuitry does not receive a response. This “no response” is being interpreted as an “expected” authentication signal response through the ACC_1 contact. The ID bus circuitry determines that no response was received through the ACC_1 contact, which is expected, and re-sends the authentication signal through the ACC_2 contact. The ACC_2 contact is connected to ID module 308. Once ID module 308 receives the command, it generates and sends a response over the ACC_2 contact. The response sent through ACC_2 is being read as another expected authentication signal response on a different pin); and
	
	Mullins does not teach the following limitation(s) as taught by Carpenter: based at least on determining that the authenticated device is coupled to the connector, enable signal transmission between the processor and the plurality of pins of the connector (Carpenter, Paragraph [0010], see “The host device can request that a connected accessory device be authenticated before connector functions are enabled…”) (Carpenter, Paragraph [0044], see “…The host connector function store 230 stores one or more functions supported by the host connector. Thus, the function store 230 stores a plurality of possible pin configurations that can be dynamically applied to the connector 220 for on the fly pin configurations. The host controller 210 can reference the host connector function store 230 when determining which host connector and accessory connector functions to enable. A function can specify, for example, an interface supported by the host connector (HDMI, DisplayPort, PCI-Express, etc.) and can include a mapping of connector pins to interface pins…the host controller 210 can select which connector functions can be enabled in a host-accessory connection…”, where “the host controller 210 can select which connector functions can be enabled in a host-accessory connection” is analogous to based at least on determining that the authentication device configured for the at least one connection type is coupled to the connector (due to the host device configuring the accessory device (authentication device)) (Carpenter, Paragraph [0049], see “…enabling the selected connector functions comprises, for each of the pins to be configured, configuring the host device such that one of a plurality of host device pin controllers controls (i.e., transmits and receives signals from) the pin…”, where “enabling the selected connector functions” is analogous to enabling signal transmission between the processor (host device) and one or more of the plurality of pins of the connector mapped to the at least one connection type (for each of the pins to be configured)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, by implementing techniques for dynamic configuration of connectors for system-level communications, comprising of enabling signal transmission between the processor and one or more of the plurality of pins of the connector mapped to the at least one connection type based on determining that the authentication device is coupled to the connector, disclosed of Carpenter. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of enabling signal transmission between the processor and one or more of the plurality of pins of the connector mapped to the at least one connection type based on determining that the authentication device is coupled to the connector. This allows for better security management by enabling signal transmission between a device and a plurality of pins of the connector connected to an accessory device subsequent to receiving an expected authentication signal response. In cases where a third-party accessory is connected to a device and the third-party accessory fails to provide a correct authentication response, the device will not be in danger of being compromised due to the techniques not enabling signal transmission between the device and accessory when the accessory is deemed not-authentic. Carpenter is deemed as analogous art due to the art disclosing techniques for enabling signal transmission between a processor (device) and one or more of the plurality of pins of a connector mapped to a specific connection type (Carpenter, Paragraphs [0044] and [0049]). 

Regarding claim 20, Mullins as modified by Carpenter teaches The computing device of claim 19, wherein the processor is further configured to based at least on determining that the authenticated device is not coupled to the connector, disable signal transmission between the processor and the plurality of pins of the connector (Mullins, Paragraph [0070], see “…one or more of the contacts in connector 304 may be used for determining orientation. All switches inside microcontroller 312 that control the respective contacts of connector 304 may initially be in an “open” state…In some embodiments, contacts PIN_1 through PIN_N and/or ACC_1 and ACC_2 may be floating prior to the completion of the orientation detection process. “Floating” in this context means that the contacts PIN_1 through PIN_N and ACC_1 and _ACC_2 may not be assigned any function prior to the orientation detection and are in a deactivated state. This may be accomplished by having switches 1-N and/or switches 316 and 318 in an “open” state”, where “All switches inside microcontroller 312 that control the respective contacts of connector 304 may initially be in an “open” state” is being read as signal transmission being disabled between the processor and the plurality of pins of the connector prior to the orientation detection, where “orientation detection” is being read as the orientation in which the authenticated device is coupled to the connector. The orientation is being construed as being detected upon the authenticated device being coupled with the connector. For proper orientation to be detected, both sides of the connectors need to be mated. Therefore, if orientation never gets detected by the microcontroller (i.e., determining that the authenticated device is not coupled to the connector), all the switches inside microcontroller 312 remain in an open state (i.e., signal transmission remains disabled)).



Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins, in view of Carpenter, in further view of Topp et al. (U.S. Patent 7,877,788), hereinafter Topp. 

	Regarding claim 2, Mullins as modified by Carpenter do not teach the following limitation(s) as taught by Topp: The computing device of claim 1, wherein each connection type of the plurality of connection types is associated with an authentication signal and an expected authentication signal response used to authenticate a device for that connection type that differ from respective authentication signals and expected authentication signal responses of each other connection type (Topp, Column 2, Lines 65 – 67 and Column 3, Lines 1 – 2, see “…The interface connector 112 comprises at least one standard multi-pin connector for coupling the host system 100 to a peripheral 109. Such a connector may be a Universal Serial Bus (USB) connector, a Firewire connector, an Ethernet connector, IEEE 1394 and the like…”) (Topp, Column 3, Lines 47 – 59, see “…When a device is connected to the interface connector 112, a change in device state is detected. The specific state change depends upon the type of interface being monitored. In general, the connection of a peripheral device causes some form of indicia of connection to be generated. For a USB peripheral device, an impedance change is detected as an indicia of connection and the interface controller 116 initially interacts with the USB device in a conventional manner, i.e., identifying a device type and other bus related information…Thereafter, the controller 116 traps the connection event responses provided by the USB device. Information in the trapped responses is used to authenticate the device”, where “when a device is connected to the interface connector 112, a change in device state is detected. The specific state change depends upon the type of interface being monitored” is analogous to analyzing a plurality of different connection types, where “identifying a device type and other bus related information” is analogous to comprising the authentication signal associated with the monitored connection type, where “the controller 116 traps the connection event responses provided by the USB device” is analogous to comprising an expected authentication signal response used to authenticate a device for the specific connection type, where depending on the specific state change (i.e., indication of a connection type) that is monitored by the interface controller, the controller sends a specific authentication signal (identifying a device type and other bus related information) to the peripheral device and in turn, the interface controller receives the connection event responses (expected authentication signal) provided by the peripheral device used to authenticate the peripheral device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, and techniques disclosed of Carpenter, by implementing techniques for securing a peripheral data interface, comprising of each connection type of the plurality of connection types being associated with an authentication signal and an expected authentication signal response used to authenticate a device for that connection type, disclosed of Topp.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of each connection type of the plurality of connection types being associated with an authentication signal and an expected authentication signal response used to authenticate a device for that connection type. This allows for better security management by associating each connection type with a procedural authentication signal and expected authentication signal response, which ultimately provides for a smoother and more efficient authentication. The interface controller can simply detect which type of peripheral interface (connection type) is utilized by monitoring the state changes when the peripheral device is connected and subsequently send out the associated authentication signal based on the detected peripheral interface. Topp is deemed as analogous art due to the art disclosing techniques for associating each connection type with an authentication signal and expected authentication signal response that differs from other connection types (Topp, Column 3, Lines 47 – 59).  

	Regarding claim 11, Mullins as modified by Carpenter do not teach the following limitation(s) as taught by Topp: The method of claim 10, wherein each connection type of the plurality of connection types is associated with an authentication signal and an expected authentication signal response used to authenticate a device for that connection type that differ from respective authentication signals and expected authentication signal responses of each other connection type (Topp, Column 2, Lines 65 – 67 and Column 3, Lines 1 – 2, see “…The interface connector 112 comprises at least one standard multi-pin connector for coupling the host system 100 to a peripheral 109. Such a connector may be a Universal Serial Bus (USB) connector, a Firewire connector, an Ethernet connector, IEEE 1394 and the like…”) (Topp, Column 3, Lines 47 – 59, see “…When a device is connected to the interface connector 112, a change in device state is detected. The specific state change depends upon the type of interface being monitored. In general, the connection of a peripheral device causes some form of indicia of connection to be generated. For a USB peripheral device, an impedance change is detected as an indicia of connection and the interface controller 116 initially interacts with the USB device in a conventional manner, i.e., identifying a device type and other bus related information…Thereafter, the controller 116 traps the connection event responses provided by the USB device. Information in the trapped responses is used to authenticate the device”, where “when a device is connected to the interface connector 112, a change in device state is detected. The specific state change depends upon the type of interface being monitored” is analogous to analyzing a plurality of different connection types, where “identifying a device type and other bus related information” is analogous to comprising the authentication signal associated with the monitored connection type, where “the controller 116 traps the connection event responses provided by the USB device” is analogous to comprising an expected authentication signal response used to authenticate a device for the specific connection type, where depending on the specific state change (i.e., indication of a connection type) that is monitored by the interface controller, the controller sends a specific authentication signal (identifying a device type and other bus related information) to the peripheral device and in turn, the interface controller receives the connection event responses (expected authentication signal) provided by the peripheral device used to authenticate the peripheral device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, and techniques disclosed of Carpenter, by implementing techniques for securing a peripheral data interface, comprising of each connection type of the plurality of connection types being associated with an authentication signal and an expected authentication signal response used to authenticate a device for that connection type, disclosed of Topp.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of each connection type of the plurality of connection types being associated with an authentication signal and an expected authentication signal response used to authenticate a device for that connection type. This allows for better security management by associating each connection type with a procedural authentication signal and expected authentication signal response, which ultimately provides for a smoother and more efficient authentication. The interface controller can simply detect which type of peripheral interface (connection type) is utilized by monitoring the state changes when the peripheral device is connected and subsequently send out the associated authentication signal based on the detected peripheral interface. Topp is deemed as analogous art due to the art disclosing techniques for associating each connection type with an authentication signal and expected authentication signal response that differs from other connection types (Topp, Column 3, Lines 47 – 59).  


Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins, in view of Carpenter, in further view of Topp, in further view of Lim et al. (U.S. PGPub. 2015/0317473), hereinafter Lim. 

	Regarding claim 3, Mullins as modified by Carpenter and further modified by Topp teaches The computing device of claim 2, wherein the authentication module is configured to:
	perform the authentication process for each connection type of the plurality of connection types (Mullins, Paragraph [0084], see “…Command 404 may be operable to cause the accessory to perform a function and provide a response to the host device that is unique the command. For example, the command may be a request for the accessory to identify a pin (e.g., ID contact 322) and select one of a plurality of communication protocols for communicating over the identified connector pin…”, where “the command may be a request for the accessory to identify a pin and select one of a plurality of communication protocols for communicating over the identified connector pin” is being read as performing the authentication process that is disclosed in Mullins for each connection type, depending on which connection type (communication protocol/circuitry) is selected) (Mullins, Paragraph [0102], see “AU bits 545 indicate whether the accessory supports authentication commands from a host device, where authentication commands may be commands used to authenticate the accessory”, where “authentication commands” is being read as the command sent by the host device based on the selected communication circuitry (connection type) in order to authenticate the accessory, where the authentication process is performed for each connection type (i.e., based on which communication circuitry the host selects) of the plurality of connection types);
	
	
	Mullins as modified by Carpenter and further modified by Topp do not teach the following limitation(s) as taught by Lim: disable signal transmission between the processor and one or more of the plurality of pins of the connector that are mapped to connection types that do not have an authenticated device coupled to the connector (Lim, Paragraph [0042], see “…Non-authentic accessory 140 may, for example, fail the authentication check because it either does not include any authentication hardware or because the authentication hardware does not produce correct response data. Thus, because non-authentic accessory 140 is not paired with device 110 and lacks the proper authentication hardware, device 110 prevents normal operation for non-authentic accessory 140. As part of preventing normal operation, device 110 may enable only partial use of non-authentic accessory 140 or may enable no use of non-authentic accessory”, where “enable no use of non-authentic accessory” is analogous to disabling signal transmission between the processor (device 110) and one or more of the plurality of pins of the connector that are mapped to connection types that do not have an authenticated device coupled to the connector, where “non-authentic accessory 140” is analogous to a non-authenticated device coupled to the connector) (Lim, Paragraph [0044], see “…Device 110 may initiate an accessory (504). Device 110 may, for example, initiate the accessory upon boot up, upon the accessory being attached to device 110, or in response to some other event…”, where “upon the accessory being attached to device 110” is analogous to deciding on whether or not the device coupled to the connector is authentic or non-authentic); and
	enable signal transmission between the processor and one or more of the plurality of pins of the connector that are mapped to connection types that do have an authenticated device coupled to the connector (Lim, Paragraph [0033], see “Original accessory 120 is configured to attach to device 110. In the example of FIG. 1, connector 124 may be inserted into port 116 such that once attached, device 110 and original accessory 120 are electrically and communicatively coupled…”, where “Original accessory 120” is analogous to an authenticated device coupled to the connector and where “connector 124 may be inserted into port 116 such that once attached, device 110 and original accessory 120 are electrically and communicatively coupled” is analogous to enabling signal transmission between the processor (device 110) and one or more of the plurality of pins of the connector that are mapped to connection types that do have an authenticated device (original accessory 120) coupled to the connector). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, techniques disclosed of Carpenter, and techniques disclosed of Topp, by implementing techniques for device and accessory pairing, comprising of enabling or disabling signal transmission between the processor and one or more of the plurality of pins of the connector associated with the respective connection type based on whether or not the peripheral device is authenticated, disclosed of Lim. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of enabling or disabling signal transmission between the processor and one or more of the plurality of pins of the connector associated with the respective connection type based on whether or not the peripheral device is authenticated. This allows for better security management by enabling signal transmission between a host device and a peripheral device when the peripheral device is properly authenticated and disabling signal transmission between the device and the peripheral device when the peripheral device is not deemed authenticated. This ultimately reduces the risk of sensitive data and/or information getting leaked to a peripheral device that is unauthorized to be connected to the host device. Lim is deemed as analogous art due to the art disclosing techniques for enabling or disabling signal transmission between the processor and one or more of the plurality of pins of the connector based on whether or not the peripheral device has successfully been authenticated (Lim, Paragraph [0033]). 

Regarding claim 4, Mullins as further modified by Topp and Lim do not teach the following limitation(s) as taught by Carpenter: The computing device of claim 3, wherein the authentication module is configured to perform the authentication process for more than one of the plurality of connection types concurrently (Carpenter, Paragraph [0047], see “…host 200 can comprise multiple connectors 220, allowing the host 200 to simultaneously connect to multiple accessories 250…”) (Carpenter, Paragraph [0051], see “…the method 300 can further comprise authentication of an accessory. A host device can send an authentication request to the accessory device. In response, the accessory can provide authentication information to the host. The accessory device can send its device class (audio, video, mass storage, human interface device, etc.) and sub-class to the host device, along with a digital certificate and/or other authentication information”) (Carpenter, Paragraph [0053], see “The host device can attempt to authenticate the accessory device based on the received information. If the host device can authenticate the accessory, the host device can configure the accessory connector…”) (Carpenter, Paragraph [0108], see “…The accessory device information can indicate which functions are supported by the accessory connector (e.g., USB 2.0, USB 3.0, PCI-Express, HDMI), which accessory connector pins support each function and which functions can be operated concurrently…”, where “The accessory device information can indicate which functions are supported…and which functions can be operated concurrently” is analogous to performing the authentication process for more than one of the plurality of connection types concurrently. The disclosure of Carpenter discusses authenticating accessory devices based on their device class and/or functions the accessory device supports, therefore, if the accessory device can support multiple different functions (connection types) and those functions can be operated concurrently, then in a sense, the authentication process is being performed for more than one of the pluralities of connection types concurrently). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, techniques disclosed of Topp, and techniques disclosed of Lim, by implementing techniques for dynamic configuration of connectors for system-level communications, comprising of performing the authentication process for more than one of the plurality of connection types concurrently, disclosed of Carpenter.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of performing the authentication process for more than one of the pluralities of connection types concurrently. This allows for better security management and a more efficient method for authentication by evaluating which types of functions the accessory connectors support, and authenticating the plurality of connection types the accessory connector supports concurrently. This is advantageous in cases where the host device wants to swap out cables (i.e., faulty cable, different cable supports a different interface connection type with more reliable data transfer, etc.), where the swapped-out cable would not require a separate authentication due to the authentication of a plurality of connection types being performed concurrently. Carpenter is deemed as analogous art due to the art disclosing techniques for performing the authentication process for more than one of the pluralities of connection types concurrently (Carpenter, Paragraph [0053] and [0108]).  


Regarding claim 12, Mullins as modified by Carpenter and further modified by Topp teaches The method of claim 11, further comprising:
performing the authentication process for each connection type of the plurality of connection types (Mullins, Paragraph [0084], see “…Command 404 may be operable to cause the accessory to perform a function and provide a response to the host device that is unique the command. For example, the command may be a request for the accessory to identify a pin (e.g., ID contact 322) and select one of a plurality of communication protocols for communicating over the identified connector pin…”, where “the command may be a request for the accessory to identify a pin and select one of a plurality of communication protocols for communicating over the identified connector pin” is being read as performing the authentication process that is disclosed in Mullins for each connection type, depending on which connection type (communication protocol/circuitry) is selected) (Mullins, Paragraph [0102], see “AU bits 545 indicate whether the accessory supports authentication commands from a host device, where authentication commands may be commands used to authenticate the accessory”, where “authentication commands” is being read as the command sent by the host device based on the selected communication circuitry (connection type) in order to authenticate the accessory, where the authentication process is performed for each connection type (i.e., based on which communication circuitry the host selects) of the plurality of connection types);


Mullins as modified by Carpenter and further modified by Topp do not teach the following limitation(s) as taught by Lim: disabling signal transmission between the processor and one or more of the plurality of pins of the connector that are mapped to connection types that do not have an authenticated device coupled to the connector (Lim, Paragraph [0042], see “…Non-authentic accessory 140 may, for example, fail the authentication check because it either does not include any authentication hardware or because the authentication hardware does not produce correct response data. Thus, because non-authentic accessory 140 is not paired with device 110 and lacks the proper authentication hardware, device 110 prevents normal operation for non-authentic accessory 140. As part of preventing normal operation, device 110 may enable only partial use of non-authentic accessory 140 or may enable no use of non-authentic accessory”, where “enable no use of non-authentic accessory” is analogous to disabling signal transmission between the processor (device 110) and one or more of the plurality of pins of the connector that are mapped to connection types that do not have an authenticated device coupled to the connector, where “non-authentic accessory 140” is analogous to a non-authenticated device coupled to the connector) (Lim, Paragraph [0044], see “…Device 110 may initiate an accessory (504). Device 110 may, for example, initiate the accessory upon boot up, upon the accessory being attached to device 110, or in response to some other event…”, where “upon the accessory being attached to device 110” is analogous to deciding on whether or not the device coupled to the connector is authentic or non-authentic); and
	enabling signal transmission between the processor and one or more of the plurality of pins of the connector that are mapped to connection types that do have an authenticated device coupled to the connector (Lim, Paragraph [0033], see “Original accessory 120 is configured to attach to device 110. In the example of FIG. 1, connector 124 may be inserted into port 116 such that once attached, device 110 and original accessory 120 are electrically and communicatively coupled…”, where “Original accessory 120” is analogous to an authenticated device coupled to the connector and where “connector 124 may be inserted into port 116 such that once attached, device 110 and original accessory 120 are electrically and communicatively coupled” is analogous to enabling signal transmission between the processor (device 110) and one or more of the plurality of pins of the connector that are mapped to connection types that do have an authenticated device (original accessory 120) coupled to the connector). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, techniques disclosed of Carpenter, and techniques disclosed of Topp, by implementing techniques for device and accessory pairing, comprising of enabling or disabling signal transmission between the processor and one or more of the plurality of pins of the connector associated with the respective connection type based on whether or not the peripheral device is authenticated, disclosed of Lim. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of enabling or disabling signal transmission between the processor and one or more of the plurality of pins of the connector associated with the respective connection type based on whether or not the peripheral device is authenticated. This allows for better security management by enabling signal transmission between a host device and a peripheral device when the peripheral device is properly authenticated and disabling signal transmission between the device and the peripheral device when the peripheral device is not deemed authenticated. This ultimately reduces the risk of sensitive data and/or information getting leaked to a peripheral device that is unauthorized to be connected to the host device. Lim is deemed as analogous art due to the art disclosing techniques for enabling or disabling signal transmission between the processor and one or more of the plurality of pins of the connector based on whether or not the peripheral device has successfully been authenticated (Lim, Paragraph [0033]). 

Regarding claim 13, Mullins as further modified by Topp and Lim do not teach the following limitation(s) as taught by Carpenter: The method of claim 12, further comprising performing the authentication process for more than one of the plurality of connection types concurrently (Carpenter, Paragraph [0047], see “…host 200 can comprise multiple connectors 220, allowing the host 200 to simultaneously connect to multiple accessories 250…”) (Carpenter, Paragraph [0051], see “…the method 300 can further comprise authentication of an accessory. A host device can send an authentication request to the accessory device. In response, the accessory can provide authentication information to the host. The accessory device can send its device class (audio, video, mass storage, human interface device, etc.) and sub-class to the host device, along with a digital certificate and/or other authentication information”) (Carpenter, Paragraph [0053], see “The host device can attempt to authenticate the accessory device based on the received information. If the host device can authenticate the accessory, the host device can configure the accessory connector…”) (Carpenter, Paragraph [0108], see “…The accessory device information can indicate which functions are supported by the accessory connector (e.g., USB 2.0, USB 3.0, PCI-Express, HDMI), which accessory connector pins support each function and which functions can be operated concurrently…”, where “The accessory device information can indicate which functions are supported…and which functions can be operated concurrently” is analogous to performing the authentication process for more than one of the plurality of connection types concurrently. The disclosure of Carpenter discusses authenticating accessory devices based on their device class and/or functions the accessory device supports, therefore, if the accessory device can support multiple different functions (connection types) and those functions can be operated concurrently, then in a sense, the authentication process is being performed for more than one of the pluralities of connection types concurrently). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, techniques disclosed of Topp, and techniques disclosed of Lim, by implementing techniques for dynamic configuration of connectors for system-level communications, comprising of performing the authentication process for more than one of the plurality of connection types concurrently, disclosed of Carpenter.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of performing the authentication process for more than one of the pluralities of connection types concurrently. This allows for better security management and a more efficient method for authentication by evaluating which types of functions the accessory connectors support, and authenticating the plurality of connection types the accessory connector supports concurrently. This is advantageous in cases where the host device wants to swap out cables (i.e., faulty cable, different cable supports a different interface connection type with more reliable data transfer, etc.), where the swapped-out cable would not require a separate authentication due to the authentication of a plurality of connection types being performed concurrently. Carpenter is deemed as analogous art due to the art disclosing techniques for performing the authentication process for more than one of the pluralities of connection types concurrently (Carpenter, Paragraph [0053] and [0108]).  



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins, in view of Carpenter, in further view of Ishidoshiro (U.S. PGPub. 2005/0149745), hereinafter Ishi. 

	Regarding claim 7, Mullins as modified by Carpenter do not teach the following limitation(s) as taught by Ishi: The computing device of claim 1, wherein the authentication module is further configured to send signal noise to the plurality of pins of the connector at least during the authentication process (Ishi, FIG. 4, see “10”, “10a”, “10b”, “10e”, “11” where “10” depicts a security key (e.g., USB device), where “10a” depicts the security keys’ connector, where “10b” depicts a personal computers connector, where “10e” depicts a thermal noise random number generator comprised within the security key, where “11” depicts a personal computer. The thermal noise random number generator generates a random thermal noise (signal noise) and sends it to the hardware encryption/decryption circuit, where in turn, the thermal noise random number generated gets encrypted and transmitted to the plurality of pins of the connector (10a) during the authentication process, where “hardware encryption/decryption circuit” is analogous to an authentication module) (Ishi, Paragraph [0102], see “…the security key 10 can also be adapted to authentication preceding authorization that grants or denies access to a computer or to a network via the computer”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, and techniques disclosed of Carpenter, by implementing techniques for an encryption/decryption system, comprising of sending signal noise to a plurality of pins of a connector during an authentication process, disclosed of Ishi.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of sending signal noise to a plurality of pins of a connector during an authentication process. This allows for better security management by implementing a signal noise during an authentication process. Since thermal noise is employed, analysis of ciphertext can be easily and reliably made hard to do. Consequently, great security can be guaranteed. Ishi is deemed as analogous art due to the art disclosing techniques for sending signal noise to a plurality of pins of a connector during the authentication process (Ishi, FIG. 4 and Paragraph [0019]). 

	Regarding claim 16, Mullins as modified by Carpenter do not teach the following limitation(s) as taught by Ishi: The method of claim 10, further comprising sending signal noise to the plurality of pins of the connector at least during the authentication process (Ishi, FIG. 4, see “10”, “10a”, “10b”, “10e”, “11” where “10” depicts a security key (e.g., USB device), where “10a” depicts the security keys’ connector, where “10b” depicts a personal computers connector, where “10e” depicts a thermal noise random number generator comprised within the security key, where “11” depicts a personal computer. The thermal noise random number generator generates a random thermal noise (signal noise) and sends it to the hardware encryption/decryption circuit, where in turn, the thermal noise random number generated gets encrypted and transmitted to the plurality of pins of the connector (10a) during the authentication process, where “hardware encryption/decryption circuit” is analogous to an authentication module) (Ishi, Paragraph [0102], see “…the security key 10 can also be adapted to authentication preceding authorization that grants or denies access to a computer or to a network via the computer”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, and techniques disclosed of Carpenter, by implementing techniques for an encryption/decryption system, comprising of sending signal noise to a plurality of pins of a connector during an authentication process, disclosed of Ishi.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of sending signal noise to a plurality of pins of a connector during an authentication process. This allows for better security management by implementing a signal noise during an authentication process. Since thermal noise is employed, analysis of ciphertext can be easily and reliably made hard to do. Consequently, great security can be guaranteed. Ishi is deemed as analogous art due to the art disclosing techniques for sending signal noise to a plurality of pins of a connector during the authentication process (Ishi, FIG. 4 and Paragraph [0019]). 



Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins, in view of Carpenter, in further view of KAO (U.S. PGPub. 2020/0371697), hereinafter Kao.  

	Regarding claim 8, Mullins as modified by Carpenter do not teach the following limitation(s) as taught by Kao: The computing device of claim 1, further comprising:
	a self-destruct circuit configured to damage electronic components of the computing device when activated (Kao, Paragraph [0006], see “…When the data storage device is pulled out from the host, the data storage device will activate a self-destruction function to output a high voltage to the flash memories, and thus the flash memories will be destroyed by the high voltage”, where “the data storage device will activate a self-destruction function to output a high voltage to the flash memories” is analogous to a self-destruct circuit configured to damage electronic components of the computing device when activated); and
	wherein the authentication module is configured to activate the self-destruct circuit based at least on receiving an incorrect authentication signal response (Kao, Paragraph [0036], see “When the data storage device 200 is pulled out from the host end connector 13 of the host 100 by an unauthorized person, the trigger 25 will be triggered and therefore transmits a physical-destruction activating signal 250 to the backup power module 24. The backup power module 24 executes a physical destruction process according to the physical destruction activating signal 250 to output a high voltage 236 to the controller 21 and the flash memories 22, and thus the controller 21 and the flash memories 22 are destroyed by the high voltage 246”, where “When the data storage device 200 is pulled out from the host end connector 13 of the host 100 by an unauthorized person” is analogous to receiving an incorrect authentication signal response and where “the trigger 25 will be triggered and therefore transmits a physical-destruction activating signal 250 to the backup power module 24” is analogous to activating a self-destruct circuit). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, and techniques disclosed of Carpenter, by implementing techniques for a data storage device having self-destruction functions, comprising of activating a self-destruct circuit based at least on receiving an incorrect authentication signal response, wherein the self-destruct circuit is configured to damage electronic components of the computing device, disclosed of Kao. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of activating a self-destruct circuit based at least on receiving an incorrect authentication signal response, wherein the self-destruct circuit is configured to damage electronic components of the computing device. This allows for better security management by configuring circuitry comprised within a computing device to self-destruct when the computing device is deemed as being compromised by an unauthorized entity. This method ultimately prevents any sensitive data and/or information from being acquired by the unauthorized entity when the self-destruct circuit is triggered. Kao is deemed as analogous art due to the art disclosing techniques for activating a self-destruct circuit that is configured to damage electronic components of the computing device based on receiving an incorrect authentication signal response (Kao, Paragraph [0036]). 

Regarding claim 17, Mullins as modified by Carpenter do not teach the following limitation(s) as taught by Kao: The method of claim 10, wherein the computing device further includes a self-destruct circuit configured to damage electronic components of the computing device when activated (Kao, Paragraph [0006], see “…When the data storage device is pulled out from the host, the data storage device will activate a self-destruction function to output a high voltage to the flash memories, and thus the flash memories will be destroyed by the high voltage”, where “the data storage device will activate a self-destruction function to output a high voltage to the flash memories” is analogous to a self-destruct circuit configured to damage electronic components of the computing device when activated); and
	wherein the method further comprises activating the self-destruct circuit based at least on receiving an incorrect authentication signal response (Kao, Paragraph [0036], see “When the data storage device 200 is pulled out from the host end connector 13 of the host 100 by an unauthorized person, the trigger 25 will be triggered and therefore transmits a physical-destruction activating signal 250 to the backup power module 24. The backup power module 24 executes a physical destruction process according to the physical destruction activating signal 250 to output a high voltage 236 to the controller 21 and the flash memories 22, and thus the controller 21 and the flash memories 22 are destroyed by the high voltage 246”, where “When the data storage device 200 is pulled out from the host end connector 13 of the host 100 by an unauthorized person” is analogous to receiving an incorrect authentication signal response and where “the trigger 25 will be triggered and therefore transmits a physical-destruction activating signal 250 to the backup power module 24” is analogous to activating a self-destruct circuit). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, and techniques disclosed of Carpenter, by implementing techniques for a data storage device having self-destruction functions, comprising of activating a self-destruct circuit based at least on receiving an incorrect authentication signal response, wherein the self-destruct circuit is configured to damage electronic components of the computing device, disclosed of Kao. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of activating a self-destruct circuit based at least on receiving an incorrect authentication signal response, wherein the self-destruct circuit is configured to damage electronic components of the computing device. This allows for better security management by configuring circuitry comprised within a computing device to self-destruct when the computing device is deemed as being compromised by an unauthorized entity. This method ultimately prevents any sensitive data and/or information from being acquired by the unauthorized entity when the self-destruct circuit is triggered. Kao is deemed as analogous art due to the art disclosing techniques for activating a self-destruct circuit that is configured to damage electronic components of the computing device based on receiving an incorrect authentication signal response (Kao, Paragraph [0036]). 



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins, in view of Carpenter, in further view of Lim. 

	Regarding claim 9, Mullins as modified by Carpenter do not teach the following limitation(s) as taught by Lim: The computing device of claim 1, wherein the authentication module is further configured to:
	determine whether a new device has been coupled to the connector (Lim, Paragraph [0032], see “…Non-authentic accessory 140 may have a similar form factor to original accessory 120 and aftermarket accessory 130, and may include a similar connection mechanism (e.g. connector 144)…”) (Lim, Paragraph [0033], see “…Port 116 and connectors 124 and 134 may, for example, correspond to a universal serial bus (USB) interface, a micro-USB interface, a Lightning interface, a 30-pin interface…or any other type of interface”) (Lim, Paragraph [0042], see “…Upon installing non-authentic accessory 140, device 110 reads the unique ID of non-authentic accessory 140…As the unique ID stored by device 110 does not match the unique ID read by device 110 from non-authentic accessory 140, device 110 may initiate a secondary authentication process”, where “As the unique ID stored by device 110 does not match the unique ID read by device 110 from non-authentic accessory 140, device 110 may initiate a secondary authentication process” is analogous to determining whether a new device has been coupled to the connector, due to the secondary authentication process being initiated based on whether or not a new device is detected);
	based on determining a new device has not been coupled to the connector, perform a light-weight authentication process (Lim, Paragraph [0037], see “…As original accessory 120 is an authorized accessory that has previously been paired with device 110, the unique ID read from original accessory 120 matches the stored unique ID, and device 110 proceeds to normal operation with original accessory 120”, where “original accessory 120” is analogous to a device that has been previously authenticated/authorized (i.e., not a new device)) (Lim, Paragraph [0038], see “In the example of FIG. 2, device 110 detects that original accessory 120 is attached to device 110. Device 110 determines a unique ID for original accessory 120 and determines if original accessory has been paired to device 110 based on the unique ID. In response to determining that original accessory 120 has been paired to device 110, device 110 enables use of original accessory 120. Device 110 may, for example, determine if original accessory 120 has been paired to device 110 by determining if the unique ID for original accessory 120 is stored on a memory of device 110”, where “determine if original accessory 120 has been paired to device 110 to by determining if the unique ID for original accessory 120 is stored on a memory of device 110” is analogous to performing a light-weight authentication process based on determining a new device has not been coupled to the connector, where “determining if the unique ID for original accessory 120 is stored on a memory of device 110” is analogous to the light-weight authentication process); and
	based on determining a new device has been coupled to the connector, perform the authentication process (Lim, Paragraph [0042], see “…Upon installing non-authentic accessory 140, device 110 reads the unique ID of non-authentic accessory 140…As the unique ID stored by device 110 does not match the unique ID read by device 110 from non-authentic accessory 140, device 110 may initiate a secondary authentication process. As part of the secondary authentication process, device 110 may attempt to send challenge data to non-authentic accessory 140…”, where “non-authentic accessory 140” is analogous to a new device and where “device 110 may initiate a secondary authentication process” is analogous to performing the authentication process based on determining a new device (non-authentic accessory) has been coupled to the connector). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, and techniques disclosed of Carpenter, by implementing techniques for device and accessory pairing, comprising of based on determining a new device has not been coupled to the connector, perform a light-weight authentication process and based on determining a new device has been coupled to the connector, perform the authentication process, disclosed of Lim. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of based on determining a new device has not been coupled to the connector, perform a light-weight authentication process and based on determining a new device has been coupled to the connector, perform the authentication process. This allows for better security management, as well as a more efficient method for authentication procedures. Instead of the system undergoing the same authentication procedure each time an accessory is plugged into the connector, the system can analyze respective data associated with the accessory and determine whether or not the accessory has previously been deemed authentic. These techniques ultimately save processing power and time by not having to repeat the full authentication procedure that initially is executed. Instead, if an accessory is deemed as previously authenticated, a light-weight authentication process is performed instead of the full authentication process. Lim is deemed as analogous art due to the art disclosing techniques for performing either a light-weight authentication process or the full authentication process based on determining whether or not the accessory connected is new or has been previously authenticated (Lim, Paragraph [0042]). 

	Regarding claim 18, Mullins as modified by Carpenter do not teach the following limitation(s) as taught by Lim: The method of claim 10, further comprising:
	determining whether a new device has been coupled to the connector (Lim, Paragraph [0032], see “…Non-authentic accessory 140 may have a similar form factor to original accessory 120 and aftermarket accessory 130, and may include a similar connection mechanism (e.g. connector 144)…”) (Lim, Paragraph [0033], see “…Port 116 and connectors 124 and 134 may, for example, correspond to a universal serial bus (USB) interface, a micro-USB interface, a Lightning interface, a 30-pin interface…or any other type of interface”) (Lim, Paragraph [0042], see “…Upon installing non-authentic accessory 140, device 110 reads the unique ID of non-authentic accessory 140…As the unique ID stored by device 110 does not match the unique ID read by device 110 from non-authentic accessory 140, device 110 may initiate a secondary authentication process”, where “As the unique ID stored by device 110 does not match the unique ID read by device 110 from non-authentic accessory 140, device 110 may initiate a secondary authentication process” is analogous to determining whether a new device has been coupled to the connector, due to the secondary authentication process being initiated based on whether or not a new device is detected);
	based on determining a new device has not been coupled to the connector, performing a light-weight authentication process (Lim, Paragraph [0037], see “…As original accessory 120 is an authorized accessory that has previously been paired with device 110, the unique ID read from original accessory 120 matches the stored unique ID, and device 110 proceeds to normal operation with original accessory 120”, where “original accessory 120” is analogous to a device that has been previously authenticated/authorized (i.e., not a new device)) (Lim, Paragraph [0038], see “In the example of FIG. 2, device 110 detects that original accessory 120 is attached to device 110. Device 110 determines a unique ID for original accessory 120 and determines if original accessory has been paired to device 110 based on the unique ID. In response to determining that original accessory 120 has been paired to device 110, device 110 enables use of original accessory 120. Device 110 may, for example, determine if original accessory 120 has been paired to device 110 by determining if the unique ID for original accessory 120 is stored on a memory of device 110”, where “determine if original accessory 120 has been paired to device 110 to by determining if the unique ID for original accessory 120 is stored on a memory of device 110” is analogous to performing a light-weight authentication process based on determining a new device has not been coupled to the connector, where “determining if the unique ID for original accessory 120 is stored on a memory of device 110” is analogous to the light-weight authentication process); and
	based on determining a new device has been coupled to the connector, performing the authentication process (Lim, Paragraph [0042], see “…Upon installing non-authentic accessory 140, device 110 reads the unique ID of non-authentic accessory 140…As the unique ID stored by device 110 does not match the unique ID read by device 110 from non-authentic accessory 140, device 110 may initiate a secondary authentication process. As part of the secondary authentication process, device 110 may attempt to send challenge data to non-authentic accessory 140…”, where “non-authentic accessory 140” is analogous to a new device and where “device 110 may initiate a secondary authentication process” is analogous to performing the authentication process based on determining a new device (non-authentic accessory) has been coupled to the connector). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for facilitating communication between a host device and an accessory, disclosed of Mullins, and techniques disclosed of Carpenter, by implementing techniques for device and accessory pairing, comprising of based on determining a new device has not been coupled to the connector, perform a light-weight authentication process and based on determining a new device has been coupled to the connector, perform the authentication process, disclosed of Lim. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an edge computing device with connector pin authentication for a peripheral device, comprising of based on determining a new device has not been coupled to the connector, perform a light-weight authentication process and based on determining a new device has been coupled to the connector, perform the authentication process. This allows for better security management, as well as a more efficient method for authentication procedures. Instead of the system undergoing the same authentication procedure each time an accessory is plugged into the connector, the system can analyze respective data associated with the accessory and determine whether or not the accessory has previously been deemed authentic. These techniques ultimately save processing power and time by not having to repeat the full authentication procedure that initially is executed. Instead, if an accessory is deemed as previously authenticated, a light-weight authentication process is performed instead of the full authentication process. Lim is deemed as analogous art due to the art disclosing techniques for performing either a light-weight authentication process or the full authentication process based on determining whether or not the accessory connected is new or has been previously authenticated (Lim, Paragraph [0042]). 


	 
	 


	







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499